Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 403 [00104].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 705, 706, 710 [FIG. 7A]; 820 [FIG. 8A].
These objections are exemplary, the Examiner respectfully requests that correct correspondence between reference characters in the specification and in the drawings be further reviewed and amended accordingly.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
“36” [0083, line 4] must be amended to --38-- as per FIG. 2;

“36 [0085, line 3] must be amended to --38-- as per FIG. 2;
“340” [0091, line 1; 00121, line 1] must be amended to --350-- as per FIG. 3.
These objections are exemplary, the Examiner respectfully requests that correct correspondence between reference characters in the specification and in the drawings be further reviewed and amended accordingly.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Taking claim 1 as exemplary of claims 1 and 15, the subject matter is incomplete, rendering the boundaries of claim scope unclear. The detected pattern (lines 5-6) does not appear in the remainder of the claim, yet the significance thereof is clear from FIG. 3. at least at element 320, with the result of the claim recited in the determining step (lines 14-16) to be the final mask pattern, element 350, which is based on the desired feature size of the detected pattern. See, also, FIG. 7A. In other words, it appears that elements are perhaps omitted. Thus, the examiner requests the claim be further amended to clarify the subject matter. See, also, the statement of reasons for the indication of allowable subject matter presented below.

The remaining claims, although not specifically mentioned, are rejected for incorporating the indefiniteness of their respective base claim by dependency.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art appears to be Abrams et al. [US 7,480,889 B2]; see, for example, the Written Opinion of the International Searching for PCT/EP2019/079562. See, also, FIG. 9. However, Abrams et al. do not appear to teach a detected pattern having features with sizes around the desired feature size in combination with claims 1 and 3, for example.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Kulkarni et al. [US2020/0143528 A1] (the entire document) and Rosenbluth [US 10,915,686 B2] (the entire document).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851